DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claim 8, the specification does not have support for a valve being a flow restrictor.  The specification sets forth that the valve may be exchanged for a restrictor, which bleeds fluid.  However, the specification does not set forth that the valve is a flow restrictor.   


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USP 9,667,377) in view of Wagner et al. (USP 7,314,091).
With respect to claim 1, Miller et al. disclose a safety valve, comprising: a piston (10) located within a piston chamber (see figure 1), the piston separating the piston chamber into a first portion (about 10) and a second portion (below 10) and configured to slide to move a valve closure mechanism (flow tube configured to open and/or close flapper valve - not shown) between a closed state and an open state, wherein the first portion of the piston chamber is positioned uphole of the piston (see figure 1) and the second portion of the piston chamber is positioned downhole of the piston (see figure 1); a first control/balance line (16) fluidically coupled to the first portion of the piston chamber; a second control/balance line (44) fluidically coupled to the second portion of the piston chamber; and a chemical line (line 70 is in) fluidically coupled to the second control/balance line; and a one way valve (74) associated with the chemical line, the one way valve configured to bleed/control fluid from the second control/balance line to 
With respect to claim 2, Miller et al. disclose wherein the first control/balance line is a control line (16) and the second control/balance line is a balance line (44), and further wherein the chemical line is fluidically coupled to the balance line (see figure 1).
	With respect to claim 3, Miller et al. disclose wherein the chemical line is physically coupled directly to the second control/balance line (see figure 1).
	With respect to claim 4, Miller et al. disclose a balance chamber (38) is fluidcially coupled to the second portion of the piston chamber, and further wherein the second control/balance line is physically coupled to the balance chamber (see figure 1).
	With respect to claim 5, Miller et al. disclose that the chemical line is directly coupled to the balance chamber (see figure 1).
	With respect to claim 6, Miller et al. disclose wherein the one way valve associated with the chemical line is a one way pressure relief valve (74), the one way pressure relief valve configured to bleed fluid from the second control/balance line to the chemical line.  
With respect to claim 9, Miller et al. disclose that the piston is coupled to the valve closure mechanism (see figure 1), but does not disclose it is magnetic.  The . 

5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Wagner et al. in view of Frosell et al. (USP 9,725,994).
With respect to claim 7, Miller et al. disclose a self-closing mechanism (14) coupled to the piston.  It would have been obvious to one having ordinary skill in the art to have adjusted the pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 8, Miller et al. does not disclose a flow restrictor.  Frosell et al. disclose a flow restrictor 310 to control the flow rate of fluid (see column 5 lines 40-51).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Miller et al. by including a flow restrictor as taught by Frosell et al. for the purpose of controlling the rate of fluid flow though the chemical  line.

6.	Claims 10-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Dickson et al.
With respect to claim 10, Miller et al. disclose a subterranean production well, comprising: a surface installation positioned over a wellbore (see column 1 lines 8-18, 
With respect to claim 11, Miller et al. disclose wherein the first control/balance line is a control line (16) and the second control/balance line is a balance line (44), and further wherein the chemical line is fluidically coupled to the balance line (see figure 1).
With respect to claim 12, Miller et al. disclose wherein the chemical line is physically coupled directly to the second control/balance line (see figure 1).
With respect to claim 13, Miller et al. disclose wherein a balance chamber (38) is fluidically coupled to the second portion of the piston chamber, and further wherein the second control/balance line is physically coupled to the balance chamber (see figure 1).
With respect to claim 14, Miller et al. disclose wherein the chemical line is directly coupled to the balance chamber (see figure 1).
With respect to claim 15, Miller et al. disclose wherein the one way valve associated with the chemical line is a one way pressure relief valve (74), the one way pressure relief valve configured to bleed fluid from the second control/balance line to the chemical injection system.
With respect to claim 18, Miller et al. disclose that the piston is coupled to the valve closure mechanism (see figure 1), but does not disclose it is magnetic.  The Examiner hereby takes Official Notice that magnetic couplings are well known in the wellbore art.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the coupling of Miller et al. for that of a magnetic one for the predictable result of coupling the piston to the valve closure mechanism. 

With respect to claim 20, Miller et al. disclose wherein the first control/balance line is a control line (16) and the second control/balance line is a balance line (44), and further wherein the chemical line is fluidically coupled to the balance line (see figure 1).
	With respect to claim 21, Miller et al. in view of Dickson et al. disclose pumping control fluid having a first control pressure (CO.sup.1) through the control line (16) to the first portion, and pumping chemical injection fluid having a first balance pressure 
	With respect to claim 22, Miller et al. disclose wherein a relief pressure (R.sup.1) required to open the one way pressure relief valve is greater than the first balance pressure (B.sup.1), and further including increasing the first balance pressure (B.sup.1) to a second balance pressure (B.sup.2) greater than or equal to the relief pressure (R.sup.1) but less than or equal to the first control pressure (CO.sup.1), the increasing causing chemical injection fluid from the balance line to bleed to the chemical injection system (see column 6 lines 9-63).

7.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Dickson et al. in further view of Frosell et al. (USP 9,725,994).
With respect to claim 16, Miller et al. disclose a self-closing mechanism (14) coupled to the piston.  It would have been obvious to one having ordinary skill in the art to have adjusted the pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 17, Miller et al. does not disclose a flow restrictor.  Frosell et al. disclose a flow restrictor 310 to control the flow rate of fluid (see column 5 lines 40-51).  It would have been obvious to one having ordinary skill in the art at the time of .

Response to Arguments
8.	Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. 
With respect to Dickson et al., the amendments have overcome the rejections where Dickson et al. was the primary reference.  
With respect to claim 1 over Miller et al., the claim now recites the valve closure mechanism is downhole.  Miller does not show the flow tube or flapper, attached to the piston.  As Wagner shows a flow tube, which is a valve closure mechanism and is downhole of the piston, this claim remains rejected as noted above. 
With respect to claim 9, it is taken to be admitted that magnetic couplings are well known in the wellbore art as Applicant has not timely traversed the Examiner’s statement of Official Notice.  
With respect to claims 10-15 and 18-22 under Miller in view of Dickson, the Applicant argues that “Miller fails to teach or suggest at least ‘a second control/balance line extending from the surface installation and fluidically coupled to the second portion of the piston chamber; and a chemical line fluidically coupling the chemical injection system and the second control/balance line’…”.  The Examiner agrees that Miller does not teach a balance line extending to the surface, but respectfully disagrees that Miller does not teach a chemical line coupling the chemical injection system and the second control/balance line.  As shown in figure 1, the control line couples the balance line 44 .

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672